Citation Nr: 1622282	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a disability of the vascular system including peripheral vascular disease and venous stasis, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for multiple disabilities and assigned initial ratings, including a 30 percent rating for right knee, status-post total knee replacement, 10 percent for peripheral neuropathy left lower extremity, 10 percent rating for peripheral neuropathy right lower extremity, and a non-compensable rating for erectile dysfunction.  The RO also continued a 20 percent rating for type II diabetes mellitus (diabetes), continued a 10 percent rating for shell fragment wound, right upper arm, and denied entitlement to service connection for peripheral vascular disease, cervical spondylosis, stasis dermatitis, gout, hyperlipidemia, hypothyroidism, and essential hypertension.

The Veteran thereafter submitted a December 2009 notice of disagreement (NOD) for each issue.  In a subsequent May 2012 statement of the case (SOC), the RO continued and confirmed the July 2009 decision on all issues.  

Thereafter, the Veteran submitted a June 2012 VA Form 9, in which he checked the box indicating a desire to appeal of all the issues on the May 2012 SOC.  Below this indication the Veteran wrote that he desired only to appeal the issues of entitlement to service connection for hypertension, hypothyroidism, and peripheral vascular disease.  In addition, the April 2016 Appellant's Brief also indicates the issues on appeal as entitlement to service connection for hypertension, hypothyroidism, and peripheral vascular disease.  In Evans v. Shinseki, 25 Vet. App. 7, superseding 24 Vet. App. 292 (withdrawn and superseded) (2011), the Court found that it had previously erred in indicating that VA waives its ability to dismiss claims if a claimant uses VA Form 9 and checks Box A of Block 9, indicating that he wishes to appeal all issues listed in the Statement of the Case (SOC), and must adjudicate all issues listed in the SOC even where the evidence of record may also indicate that the claimant wished to limit his appeal to certain issues.  Here, given the Veteran's listing of three specific issues he wanted to appeal in his substantive appeal and his representative's indication that these were the only three issues on appeal, the Board finds that the only issues on appeal from the July 2009 rating decision are entitlement to service connection for hypertension, hypothyroidism, and peripheral vascular disease.  The issue of entitlement to service connection for peripheral vascular disease has been recharacterized more broadly as indicated on the title page based on the evidence discussed below.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issues of entitlement to service connection for hypertension, hypothyroidism, and a disability of the vascular system including peripheral vascular disease and venous stasis, each to include as secondary to service-connected diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1972 rating decision, the RO denied entitlement to service connection for hypertension.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the June 1972 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The RO's June 1972 denial of service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the June 1972 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for hypertension have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a June 1972 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension on the basis that the Veteran was not diagnosed with hypertension during active military service or within the one year presumptive period following service discharge.  It was also noted that the Veteran's service treatment records indicate that he received treatment for a leg injury in service to include a pulled muscle in the left calf.  A review of the claims file does not reveal that a copy of the denial letter is associated with the claims file, but the Veteran is presumed to have been notified of the decision.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision).  The Veteran did not appeal the decision, and did not submit new and material evidence within the one year appeal period.  Neither the Veteran nor his representative argues otherwise.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the June 1972 final decision includes May 2009 and March 2012 VA medical examination reports addressing the etiology of the Veteran's hypertension condition.  As this new evidence relates to the basis for the prior denial and could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, reopening of the claim for service connection for hypertension is warranted.   Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

The application to reopen a claim for entitlement to service connection for essential hypertension is granted.


REMAND

Additional development is required in this case.  On May 23, 2009, the Veteran was afforded a VA examination to determine the nature and etiology of hypertension and its relationship, if any, to service-connected diabetes.  Following physical examination and interview of the Veteran, the VA examiner diagnosed hypertension and concluded that he was unable to provide an opinion without mere speculation as hypertension predated the diagnosis of diabetes.  Such opinions are strongly disfavored.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  In so finding, the examiner noted hypertension as a possible complication of diabetes.  

In March 2012 the Veteran underwent VA examination for diabetes mellitus.  In the resulting report, the VA examiner noted that the Veteran was diagnosed with diabetes in 1990 by a private primary care physician.  The examiner found that the Veteran experienced generalized muscular weakness caused by diabetes and he must walk with a cane up to a limit of 10 yards and must rely upon an electric scooter, which he has difficulty driving.  The examiner found that the Veteran's diabetes at least as likely as not (at least a 50 percent probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) his hypertension but did not provide a rationale for this opinion.  A new VA opinion as to the etiology of the Veteran's hypertension is therefore warranted.

On May 23, 2009, the Veteran was afforded a VA examination to determine the etiology of any circulatory issues that may be related to his service-connected diabetes mellitus.  Physical examination of the lower extremities revealed 2+ pitting edema of the bilateral lower extremities up to mid-shin level, and brown discoloration of the inside of the medial aspect of the shins bilaterally.  The examiner found that there were no other "obvious" ulcerations or other issues with the Veteran's feet to include no bluish discoloration of the toes or active cellulitis.  Following physical examination, the VA examiner opined there was no evidence of peripheral vascular disease and diagnosed chronic venous stasis.  The rationale was that he was unable to resolve without resort to speculation whether peripheral vascular disease is related to diabetes because the Veteran did not have peripheral vascular disease "per se" but instead the condition of chronic venous stasis.  
A January 2009 VA treatment record notes "no sign of peripheral vascular disease."  A July 2010 VA treatment record reflects a diagnosis of type II diabetes with peripheral vascular disease.  See Jacksonville VA Outpatient Clinic treatment records.

Significantly, however, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for peripheral vascular disability in September 2008.  Consequently, an opinion is warranted as to whether any peripheral vascular disease during the pendency of the claim is related to diabetes is warranted. 

In addition, the record reflects the possibility that chronic venous stasis and peripheral edema are related to peripheral vascular disease and service-connected diabetes.  On May 23, 2009, the Veteran was afforded a VA examination for diabetes mellitus to determine the etiology any circulatory issues that may be related to his service-connected diabetes disability.  Following physical examination of the Veteran, the VA examiner opined there was no evidence of peripheral vascular disease.  In addition, the examiner also diagnosed chronic venous stasis, noting current treatment to include jobst compression stockings and a pump for chronic lymphedema and venous stasis, and opined that he was unable to resolve without resort to speculation whether peripheral vascular disease is related to diabetes because the Veteran did not have peripheral vascular disease "per se."   Additionally, the examiner diagnosed peripheral edema as a possible complication related to diabetes and concluded that he was unable to resolve a connection between the condition and diabetes without speculation.

A medical opinion as to the nature and etiology of any current disability of the vascular system is therefore warranted.

Finally, as hypothyroidism is rated as a disability of the endocrine system along with diabetes, the issue of whether hypothyroidism is caused or aggravated by service-connected diabetes has been raised by the evidence of record.  A medical opinion on this question is warranted as well.

Accordingly, the issues of entitlement to service connection for hypertension, hypothyroidism, and a disability of the vascular system are REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension, hypothyroidism, and any disability of the vascular system.  The claims file must be sent to the physician for review.

The physician should first identify all disabilities relating to the vascular system that the Veteran has had since he filed his claim in September 2008.  Then, the physician should indicate whether the Veteran's hypertension, hypothyroidism, or any disability of the vascular system, is either (a) caused or (b) aggravated by his service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


